Citation Nr: 1422125	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York City, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In August 2012, the Veteran presented sworn testimony during a personal hearing in New York City, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's low back disability claim was originally denied in a September 2002 rating decision.  She received notice of the decision and of her appellate rights.  She did not file a notice of disagreement and that denial therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as will be explained below, the Veteran's service treatment records (STRs) were added to the claims file following the prior decision.  Accordingly, the Board will reconsider the Veteran's claim on the merits pursuant to 38 C.F.R. § 3.156(c) ("notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal-entitlement to service connection for a low back disability-must be remanded for further development.
The Board initially notes that at the August 2012 personal hearing, the Veteran submitted additional medical evidence directly to the Board.  Neither the Veteran nor her representative submitted a waiver of local consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).

The Veteran has argued that she injured her back during basic training and was treated for low back complaints during service.  See, e.g., the Veteran's notice of disagreement (NOD) dated June 2007.  In addition, she recently testified that she suffered from low back pain prior to a pregnancy in 1991 that resulted in a miscarriage.  See the August 2012 Board hearing transcript, pgs. 3-5.  Moreover, the Board observes that service treatment records (STRs) dated in January 1991 indicate that the Veteran requested a pregnancy test.  STRs dated in March 1991 note that she was 18 to 19 weeks pregnant and was experiencing severe abdominal pain.  A STR dated in April 1991 indicated that the Veteran experienced a miscarriage in March 1991 and continued to complain of abdominal cramping following a dilation and curettage (D & C) procedure.   A May 1991 physical examination noted a complaint of right flank pain.

Although complaints of back pain are not documented in the STRs, the Board notes that, as a lay person, the Veteran is competent to testify concerning in-service symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  

The Veteran's post-service complaints of low back pain are documented in a letter from Dr. R.H.W. dated March 2007.  In the March 2007 letter, Dr. R.H.W. noted that magnetic resonance imaging (MRI) showed lumbar disc herniation, which "is often due to trauma."

In an April 2007 VA examination, the Veteran was diagnosed with a lumbosacral strain.  The examiner concluded, "[i]n my opinion, because claims file is negative for any low back pain problems during active military service, this patient's current back condition is not caused by or a result of military service."
Critically, however, the VA examiner failed to provide sufficient rationale to support his conclusion.  In particular, the examiner did not address the Veteran's competent report of in-service and post-service low back symptomatology.  See Barr, supra.

Thus, the low back claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of nexus pertaining to the low back claim.

At the August 2012 Board hearing, the Veteran's representative suggested that the STRs currently associated with her claims file are incomplete.  In particular, the representative indicated there may be missing STRs from Fort Dix and Fort Meade, where the Veteran received in-service treatment from January 1991 to June 1991.  To this end, the Veteran testified that she was separated from service in the Army Reserves in 1997.  As such, upon remand, the AOJ should obtain the Veteran's complete STRs from her military service to include her active duty service, her service at Fort Dix and Fort Meade, as well as, through her Reserves service.

Additionally, in support of her claim, the Veteran submitted a letter from Dr. R.H.W. who noted that he has been treating her for complaints of low back pain "for the past five years."  See the letter from Dr. R.H.W. dated March 2007.  A review of the claims file shows that no treatment records from Dr. R.H.W. have been associated with the claims file; as such, this should be accomplished upon remand.



Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in private treatment records Dr. R.H.W., as described above.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians in order to obtain the Veteran's service treatment records from her service in the U.S. Army and Army Reserves from November 1989 through December 1997.  Inquiry for the Veteran's service treatment records should also be made to appropriate records custodians at Fort Dix and Fort Meade; particularly for records dating from January 1991 to June 1991.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service low back symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current low back disability had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from her military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

